   Case 8:20-mc-00127-JLS-JDE Document 38-2 Filed 01/07/21 Page 1 of 1 Page ID #:1873
 Jeffrey R. Bragalone (TX Bar No. 02855775)
 jbragalone@bcpc-law.com
 Bragalone Conroy PC
 2200 Ross Avenue, Suite 4500W
 Dallas, Texas 75201



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 HMD Global OY                                                          CASE NUMBER
                                                                                             8:20-mc-00127-JLS-JDE
                                                         Plaintiff(s)
                             v.
 Acacia Research Corporation                                             (PROPOSED) ORDER ON APPLICATION OF
                                                                         NON-RESIDENT ATTORNEY TO APPEAR IN
                                                      Defendant(s).          A SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
 Bragalone, Jeffrey R.                                                            of   Bragalone Conroy PC
 Applicant’s Name (Last Name, First Name & Middle Initial                              2200 Ross Avenue, Suite 4500W
 (214) 785-6670                          (214) 785-6680                                Dallas, TX 75201
 Telephone Number                        Fax Number
 jbragalone@bcpc-law.com
                             E-Mail Address                                            Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
 Acacia Research Corporation


 Name(s) of Party(ies) Represent                                 ☐ Plaintiff(s) ☐ Defendant(s) ☒ Other:                     Respondent
and designating as Local Counsel
 Davidson, Ben M                                                                  of   Davidson Law Group, ALC
 Designee’s Name (Last Name, First Name & Middle Initial                               4500 Park Granada Boulevard, Suite 202
 181464                      (818) 918-4622           (310) 473-                       Calabasas, CA 91302
                                                      2941
 Designee’s Cal. Bar No.      Telephone Number        Fax Number
 ben@dlgla.com
                             E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
 ☐GRANTED
 ☐DENIED:             ☐   for failure to pay the required fee.
                      ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐   for failure to complete Application:
                      ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated: Click here to enter a date.
                                                                               U.S. District Judge/U.S. Magistrate Judge

 G-64 Order (05/16)    (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE              Page 1 of 1
